Exhibit 10.4 Execution Copy This Amendment #5 (this “Amendment”) to that certain Supply and Manufacturing Agreement, dated March 1, 2008, by and between Cerus Corporation (“Cerus”) and Porex Corporation (“Porex”), as amended on November 28, 2012, December 23, 2014, December 20, 2016 and January 31, 2017 (together, the “Amendments”) (as amended by the Amendments, the “Agreement”), is made effective as of March 3, 2017. Capitalized terms used herein and not otherwise defined shall have the meanings set forth therefor in the Agreement.
